FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                       April 23, 2015

                                                                    Elisabeth A. Shumaker
                                                                        Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

v.                                                        No. 15-4015
                                                (D.C. No. 2:14-CR-00549-DB-1)
DELL BUCK SCHANZE,                                         (D. Utah)

             Defendant - Appellant.


                            ORDER AND JUDGMENT*


Before HARTZ, TYMKOVICH, and PHILLIPS, Circuit Judges.


      Dell Buck Schanze appealed from an order imposing a pre-trial release

condition that he remove all weapons from his home. After the parties negotiated a

plea agreement, he eventually pleaded guilty to two misdemeanor counts, and the

district court sentenced him to twelve months of unsupervised release. Based on the

conviction, the government has filed an unopposed motion to summarily dismiss




*
       This panel has determined that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Mr. Schanze’s appeal as moot. See 10th Cir. R. 27.2(A)(1)(b) (permitting motion for

summary disposition due to mootness).

      Because a challenge to a pre-trial bail condition is moot after a defendant is

convicted, see Murphy v. Hunt, 455 U.S. 478, 481-84 (1982) (per curiam), we grant

the government’s motion to dismiss.

                                               Entered for the Court
                                               Per Curiam




                                         -2-